Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 3 August 2021.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 64-65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arakawa (US PG PUB No. 2008/0288716)
As per claim 64, a data storage device, comprising:
a main controller (see FIG 1: 20) configured to receive read and write commands from a host device (see FIG 1: 80);
a first distributed controller (see FIG 1: 32)coupled to the main controller, wherein the main controller is configured to control access to the first distributed controller (see [0022]);
a first memory device coupled to the first distributed controller, wherein the first distributed controller is configured to control access to the first memory device (see FIG 1: 31);
a second distributed controller (see FIG 1: 42) coupled to the main controller, wherein the main controller is configured to control access to the second distributed controller (See [0022]); and
a second memory device  coupled to the second distributed controller, wherein the second distributed controller is configured to control access to the second memory device (see FIG 1: 41);
wherein the first memory device comprises non-volatile memory technology selected from the group consisting of: single-level cell (SLC) flash, multi-level cell (MLC) flash, SLC resistive random-access memory (ReRAM), and MLC ReRAM (see [0022]: “SLC”);
wherein the second memory device comprises non-volatile memory technology selected from the group consisting of: triple-level cell (TLC) and quadruple-level cell (QLC) (see [0023]: “The multivalued memory 41 is, however, not restricted to this  memory but may be any suitable memory capable of storing information of at least three values”); and
[At least 3 values is taken as inclusive of for example three bits (i.e., TLC).]
wherein the main controller is configured to store data in the first and second memory devices based on determined frequencies that the data is to be accessed (see Arakawa [0076]: “The frequently rewritten FAT information is thus storable in the SLC flash memory having the higher rewritable capability and the higher processing speed.”)
 As per claim 65
wherein the first memory device and second memory devices are different non-volatile memory technologies (see FIG 1: 31,32)
wherein the first memory device comprises non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D flash memory, and ReRAM (see [0022]); and 
wherein the second non-volatile memory device comprises non-volatile memory technology selected from the group consisting of: 2D flash memory and 3D flash memory (see [0022]).
[NAND flash memory is taken as 2D flash memory. The claim does not specify the first memory and second non-volatile memory are different technologies among the recited groups and therefore reads on references that may disclose the non-volatile memory devices are different technologies on basis outside the recited group.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fillingim (US PG PUB No. 2011/0060927) in view of Arakawa (US PG PUB No. 2008/0288716)
As per claim 40, a solid-state storage drive comprising:
a main controller (see Fillingim FIG 2: 228) configured to receive read and write commands from a host device (see Fillingim FIG 2: 254 and [0059]); 
a first bus and a second bus (see Fillingim FIG 2: 206/104n and [0100]: “set of busses” and also see Fillingim FIG 3: 206[Wingdings font/0xE0]340) coupled to the main controller (see Fillingim FIG 2: 224);
[The first bus is taken as the connection between as the dotted connection between the local bus and the control and status registers.
Fillingim alternately discloses a star configuration for the local bus (see Fillingim Fillingim [0100])]
a first distributed controller (see Fillingim FIG 2: 104a) coupled to the main controller and the first bus (see Fillingim FIG 3: 206[Wingdings font/0xE0]340), wherein the main controller is configured to control access to the first distributed controller via the first bus (see Fillingim [0079]); 
a third bus and a fourth bus coupled to the first distributed controller (see Fillingim FIG 2: 210a and [0085]: “one or more independent I/O buses”);
[The bus to each memory is taken as a third and fourth bus respectively.]  
a first memory device coupled to the first distributed controller and the third bus (see Fillingim e.g., FIG 2: 110a/216a);
a second memory device coupled to the first distributed controller and the fourth bus (see Fillingim e.g., FIG 2: 110a/218a);
 wherein the first distributed controller is configured to control access to the first and second memory devices via the respective third and fourth busses such that the first distributed controller is enabled to perform reads from and writes to the first and second memory devices in parallel simultaneously via the respective third and fourth busses (see Fillingim [0089]);
a second distributed controller (see Fillingim FIG 2: 104n) coupled to the main controller and the second bus (see Fillingim FIG 3: 206[Wingdings font/0xE0]340), wherein the main 
a fifth bus coupled to the second distributed controller (see Fillingim FIG 2: 210n and [0085]: “one or more independent I/O buses”); and
a third memory device coupled to the second distributed controller and the fifth bus (see Fillingim FIG 2: 110n/216a), 
wherein the second distributed controller is configured to control access to the third memory device via the fifth bus (see Fillingim FIG 2: 210n and [0083]);
wherein the main controller and the first and second distributed controllers of the solid-state drive are configured such that the solid-state drive is enabled to perform reads from and writes to the first, second, and third memory devices in parallel simultaneously via the first, second, third, fourth, and fifth busses (see Fillingim [0104]).
[The system is enabled to perform reads and writes to the first, second, and third memory devices in as far as the first, second, and third memory devices are accessed independently (see Fillingim [0081]).] 
wherein the main controller and the first distributed controller are configured to perform reads from and writes to the first memory device via a first communication path comprising the first bus and the third bus (see Fillingim FIG 2: 224[Wingdings font/0xE0]206[Wingdings font/0xE0]104a[Wingdings font/0xE0]210a[Wingdings font/0xE0]216a)
wherein the main controller and the first distributed controller are configured to perform reads from and writes to the second memory device via a second communication path comprising the second bus and the fourth bus (see Fillingim FIG 2: 224[Wingdings font/0xE0]206[Wingdings font/0xE0]104a[Wingdings font/0xE0]210a[Wingdings font/0xE0]218a)
wherein the main controller and the second distributed controller are configured to perform reads from and writes to the third memory device via a third communication 
 wherein the first, second, and third communication paths are different (see Fillingim FIG 2: 110a/216a, 110a/218a, 110n/216a).
[The paths are different in as far as the storage target are different.] 
However, Fillingim does not expressly disclose but in the same field of endeavor Arakawa discloses 
wherein the first memory device comprises non-volatile memory technology selected from the group consisting of: single-level cell (SLC) flash, multi-level cell (MLC) flash, SLC resistive random-access memory (ReRAM), and MLC ReRAM (See Arakawa FIG 1: 31);
wherein the second memory device comprises non-volatile memory technology selected from the group consisting of: triple-level cell (TLC) and quadruple-level cell (QLC) (see Arakawa [0023]: “The multivalued memory 41 is, however, not restricted to this  memory but may be any suitable memory capable of storing information of at least three values”); and
[At least 3 values is taken as inclusive of for example three bits (i.e., TLC).]
wherein the main controller is configured to store data in the first and second memory devices based on determined frequencies that the data is to be accessed (see Arakawa [0076]: “The frequently rewritten FAT information is thus storable in the SLC flash memory having the higher rewritable capability and the higher processing speed.”).
It would have been obvious to modify Fillingim to implement a heterogonous memory system as taught by Arakawa. 
The suggestion/motivation for doing so would have been for the benefit of storing frequently updated data in SLC to improve performance (see Arakawa [0051]).

As per claim 41, the solid-state storage drive of claim 40, wherein the main controller is
configured to:
receive a command from the host device to store a data packet; partition the data packet into a plurality of portions; and simultaneously send the plurality of portions to the first and second distributed controller for storage in the first, second, and third memory devices such that the plurality of portions are interleaved across the first, second, and third memory devices (see Fillingim [0104]: “so that a portion of the object is stored on each of the attached data storage devices”).
As per claim 42, the solid-state storage drive of claim 40, further comprising 
a first plurality of memory devices coupled to the first distributed controller and the third bus  (see Fillingim [0082]: A solid-state storage element (e.g. SSS 0.0216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board)”);
wherein the first plurality of memory devices comprises the first memory device (see Fillingim [0082]), 
wherein the first distributed controller is configured to control access to the first plurality of memory devices via the third bus, wherein the third bus comprises multiple distinct channels, and wherein the first distributed controller is configured to communicate with each memory die in the first plurality of memory devices independently and in parallel via the multiple distinct channels of the third bus (see Fillingim FIG 2: 214a,214b and [0087]).
 As per claim 43
wherein the first plurality of memory devices comprises more than one non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D flash memory, ReRAM, and magnetoresistive random-access memory (see Fillingim FIG 2: 110a)
[The Flash Memory in Solid-State Storage of Fillingim illustrated in a 2 Dimensional array of SLC and MLC as per the combination.] 
As per claim 44, the solid-state storage drive of claim 42, 
further comprising a second plurality of memory devices coupled to the first distributed controller and the fourth bus (see Fillingim [0082]: A solid-state storage element (e.g. SSS 0.0216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board)”);
wherein the second plurality of memory devices comprises the second memory device (see Fillingim [0082]), 
wherein the first distributed controller is configured to control access to the second plurality of memory devices via the fourth bus, wherein the fourth bus comprises multiple distinct channels, and wherein the first distributed controller is configured to communicate with each of memory die in the first and second pluralities of memory devices independently and in parallel via the multiple distinct channels of the third and fourth busses (see Fillingim FIG 2: 214a,214b and [0087]).
As per claim 45, the solid-state storage drive of claim 44, 
wherein the first memory device and the second memory device are different non-volatile memory technologies  (see Arakawa FIG 1: 31), and
 wherein the first non-volatile memory device comprises non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D flash memory and ReRAM (see Fillingim FIG 2: 110a) and
 Fillingim [0082]) of SLC as per the combination.] 
wherein the second non-volatile memory comprises non-volatile memory technology selected from the group consisting of: 2D flash memory and 3D flash memory (see Fillingim FIG 2: 110a)
[The Flash Memory in Solid-State Storage of Fillingim illustrated in a 2 Dimensional array (see Fillingim [0082]) of MLC as per the combination.]
As per claim 46, the solid-state storage drive of claim 40, 
wherein the first memory device comprises a first plurality of memory dies (see Fillingim [0082]), wherein the third bus comprises multiple distinct channels, and wherein the first distributed controller is configured to communicate with each of the memory dies in the first plurality of memory dies independently and in parallel via the multiple distinct channels of the third bus (see Fillingim [0104]). 
As per claim 47, the solid-state storage drive of claim 46, 
wherein the first memory device comprises more than one non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D flash memory, resistive random access memory, and ReRAM (see Arakawa FIG 1: 31 and 41 and  Fillingim FIG 2: 110a)
[The Flash Memory in Solid-State Storage of Fillingim is illustrated in a 2 Dimensional array (see Fillingim [0082]) of SLC and MLC as per the combination.]
As per claim 48, the solid-state storage drive of claim 46, 
wherein the second memory device comprises a second plurality of memory dies (see Fillingim [0082]: A solid-state storage element (e.g. SSS 0.0216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board)”),
wherein the fourth bus comprises multiple distinct channels, and wherein the first distributed controller is configured to communicate with each of the memory dies in 
 As per claim 49, the solid-state storage drive of claim 48,
 wherein the first memory device comprises non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D flash memory, resistive random access memory, and ReRAM (see Fillingim FIG 2: 110a)
[The Flash Memory in Solid-State Storage of Fillingim illustrated in a 2 Dimensional array (see Fillingim [0082]) of SLC as per the combination.]
wherein the first memory device and the second memory device are different non-volatile memory technologies (see Arakwa FIG 1: 31,41) and
wherein the second memory device comprises non-volatile memory technology selected from group consisting of 2D flash memory, and 3D flash memory  (see Fillingim FIG 2: 110a)
[The Flash Memory in Solid-State Storage of Fillingim illustrated in a 2 Dimensional array (see Fillingim [0082]) of MLC as per the combination.]
As per claim 50, the solid-state storage drive of claim 40, 
wherein the first memory device comprises a plurality of memory dies (see Fillingim [0082]: A solid-state storage element (e.g. SSS 0.0216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board)”),
wherein each memory die of the plurality of memory dies comprises read and write circuitry configured to read data from and write data to storage elements within the respective memory die independent of other read and write operations at other memory dies in the plurality of memory die (see Fillingim [0082]: “independently”) 
As per claim 51, the solid-state storage drive of claim 50,
wherein the first memory device and the second memory device are different non-volatile memory technologies  (see Arakawa FIG 1: 31), and
 wherein the first non-volatile memory device comprises non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D flash memory and ReRAM (see Fillingim FIG 2: 110a) and
[The Flash Memory in Solid-State Storage of Fillingim illustrated in a 2-Dimensional array (see Fillingim [0082])  of SLC as per the combination.] 
wherein the second non-volatile memory comprises non-volatile memory technology selected from the group consisting of: 2D flash memory and 3D flash memory (see Fillingim FIG 2: 110a)
[The Flash Memory in Solid-State Storage of Fillingim illustrated in a 2 Dimensional array (see Fillingim [0082]) of MLC as per the combination.]
As per claim 52, the solid-state storage drive of claim 40, wherein the main controller is configured to: 
receive a command from the host to store a data packet (see Fillingim [0059]);  
partition the data packet into a plurality of portions, wherein the plurality of portions comprises a first portion and a second portion; and simultaneously send in parallel (see Fillingim [0104]: “the master controller 224 may divide an object to be written to the data storage devices (e.g. solid-state storage media 110a-n) so that a portion of the object is stored on each of the attached data storage devices.”)
the first portion to the first distributed controller via the first bus for storage in the first and second memory devices (see Fillingim [0092]); and
the second portion to the second distributed controller via the second bus for storage in the third memory device (see Fillingim [0092]);
wherein the first distributed controller is configured to:
receive the first portion from the main controller; and write the first portion across the first and second memory devices via the third and fourth busses, respectively (see Fillingim [0079]);
wherein the second distributed controller is configured to:
receive the second portion from the main controller; and write the second portion to the third memory device via the fifth bus  (see Fillingim [0079]); and
wherein the data packet is interleaved across the first, second, and third memory devices (see Fillingim [0104]).
As per claim 53, a method of managing data in a solid-state storage drive, the method comprising:
receiving, at a main controller of the solid-state storage drive, a write command from a host device to store a data packet (see Fillingim [0059]), 
wherein the solid-state storage drive comprises: 
the main controller (see Fillingim FIG 2: 228) configured to receive read and write commands from the host device (see Fillingim [0059]); 
a first bus and a second bus coupled to the main controller (see Fillingim FIG 2: 206 and [0100]: “set of busses”); 
[Fillingim alternately discloses a star configuration for the local bus (see Fillingim Fillingim [0100])]
a first distributed controller (see Fillingim FIG 2: 104a) coupled to the main controller and the first bus, wherein the main controller is configured to control access to the first distributed controller via the first bus (see Fillingim [0079]);
a third bus and a fourth bus coupled to the first distributed controller (see Fillingim FIG 2: 210a and [0085]: “one or more independent I/O buses”);
a first memory device coupled to the first distributed controller and the third bus (see Fillingim FIG 2: 110a/216a); 
a second memory device coupled to the first distributed controller and the fourth bus (see Fillingim FIG 2: 110a/218a); 
wherein the first distributed controller is configured to control access to the first and second memory devices via the respective third and fourth busses such that the first distributed controller is enabled to perform reads from and writes to the first and second memory devices in parallel simultaneously via the respective third and fourth busses  (see Fillingim [0089]);
a second distributed controller (see Fillingim FIG 2: 104n) coupled to the main controller and the second bus (see Fillingim FIG 2: 206/104a and [0100]: “set of busses”), wherein the main controller is configured to control access to the second distributed controller via the second bus (see Fillingim [0079]);
a fifth bus coupled to the second distributed controller (see Fillingim FIG 2: 104n and [0085]: “one or more independent I/O buses”); and
a third memory device coupled to the second distributed controller and the fifth bus (see Fillingim FIG 2: 110n/216a), wherein the second distributed controller is configured to control access to the third memory device via the fifth bus (see Fillingim [0079]);
wherein the main controller and the first and second distributed controllers of the solid-state drive are configured such that the solid-state drive is enabled to perform reads from and writes to the first, second, and third memory devices in parallel simultaneously via the first, second, third, fourth, and fifth busses (see Fillingim [0104]);
[The system is enabled to perform reads and writes to the first, second, and third memory devices in as far as the first, second, and third memory devices are accessed independently (see Fillingim [0081]).]
wherein the main controller and the first distributed controller are configured to perform reads from and writes to the first memory device via a first communication path comprising the first bus and the third bus (see Fillingim FIG 2: 224[Wingdings font/0xE0]206[Wingdings font/0xE0]104a[Wingdings font/0xE0]210a[Wingdings font/0xE0]216a)
wherein the main controller and the second distributed controller are configured to perform reads from and writes to the second memory device via a second communication path comprising the second bus and the fourth bus (see Fillingim FIG 2: 224[Wingdings font/0xE0]206[Wingdings font/0xE0]104a[Wingdings font/0xE0]210a[Wingdings font/0xE0]218a)
wherein the main controller and the second distributed controller are configured to perform reads from and writes to the third memory device via a third communication path comprising the second bus and the fifth bus  (see Fillingim FIG 2: 224[Wingdings font/0xE0]206[Wingdings font/0xE0]104n[Wingdings font/0xE0]210n[Wingdings font/0xE0]216a): and
 wherein the first, second, and third communication paths are different (see Fillingim FIG 2: 110a/216a, 110a/218a, 110n/216a).
[The paths are different in as far as the storage target are different.]  
partitioning, by the main controller, the data packet into a plurality of portions, the plurality of portions comprises a first portion and a second portion (see Fillingim [0104]: “the master controller 224 may divide an object to be written to the data storage devices (e.g. solid-state storage media 110a-n) so that a portion of the object is stored on each of the attached data storage devices.”);
simultaneously sending in parallel, by the main controller:
the first portion to the first distributed controller via the first bus for storage in the first and second memory devices; and the second portion to the second distributed controller via the second bus for storage in the third memory device (see Fillingim [0104]);
receiving, by the first distributed controller, the first portion from the main controller; writing, by the first distributed controller, the first portion across the first and second memory devices simultaneously via the third and fourth busses, respectively (see Fillingim [0081]);
receiving, by the second distributed controller, the second portion from the main controller; and writing, by the second distributed controller, the second portion to the third memory device via the fifth bus (see Fillingim [0081]);
wherein the data packet is interleaved across the first, second, and third memory devices (see Fillingim [0104]).
[Fillingim discloses partitioning the data object and writing the data object across multiple storage device via separate and distinct storage data paths.]
However, Fillingim does not expressly disclose but in the same field of endeavor Arakawa discloses 
wherein the first memory device comprises non-volatile memory technology selected from the group consisting of: single-level cell (SLC) flash, multi-level cell (MLC) flash, SLC resistive random-access memory (ReRAM), and MLC ReRAM (See Arakawa FIG 1: 31);
wherein the second memory device comprises non-volatile memory technology selected from the group consisting of: triple-level cell (TLC) and quadruple-level cell (QLC) (see Arakawa [0023]: “The multivalued memory 41 is, however, not restricted to this  memory but may be any suitable memory capable of storing information of at least three values”); and
[At least 3 values is taken as inclusive of for example three bits (i.e., TLC).]
wherein the main controller is configured to store data in the first and second memory devices based on determined frequencies that the data is to be accessed (see Arakawa [0076]: “The frequently rewritten FAT information is thus storable in the SLC 
It would have been obvious to modify Fillingim to implement a heterogonous memory system as taught by Arakawa. 
The suggestion/motivation for doing so would have been for the benefit of storing frequently updated data in SLC to improve performance (see Arakawa [0051]).
Therefore it would have been obvious to modify Fillingim to further implement SLC and TLC storage devices as taught by Arakawa for the benefit of storing data based on determined frequency to improve memory longevity to arrive at the invention as specified in the claims. 
As per claim 54, the method of claim 53, 
wherein the solid-state storage drive further comprises a first plurality of memory devices coupled to the first distributed controller and the third bus (see Fillingim [0082]: A solid-state storage element (e.g. SSS 0.0216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board)”);
wherein the first plurality of memory devices comprises the first memory device (see Fillingim [0082]), 
wherein the first distributed controller is configured to control access to the first plurality of memory devices via the third bus, wherein the third bus comprises multiple distinct channels, and wherein the first distributed controller is configured to communicate with each memory die in the first plurality of memory devices independently and in parallel via the multiple distinct channels of the third bus (see Fillingim FIG 2: 214a,214b and [0087]).
As per claim 55, the method of claim 54, 
wherein the first plurality of memory devices comprises more than one non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D 
[The Flash Memory in Solid-State Storage of Fillingim is illustrated in a 2 Dimensional array (see Fillingim [0082]) of SLC and MLC as per the combination.]
As per claim 56, the method of claim 54, 
wherein the solid-state storage drive further comprises a second plurality of memory devices coupled to the first distributed controller and the fourth bus (see Fillingim [0082]: A solid-state storage element (e.g. SSS 0.0216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board)”);
wherein the second plurality of memory devices comprises the second memory device (see Fillingim [0082]), 
wherein the first distributed controller is configured to control access to the second plurality of memory devices via the fourth bus, wherein the fourth bus comprises multiple distinct channels, and wherein the first distributed controller is configured to communicate with each memory die in the first and second pluralities of memory devices independently and in parallel via the multiple distinct channels of the third and fourth busses (see Fillingim FIG 2: 214a,214b and [0087]).
As per claim 57, the method of claim 56,
wherein the first memory device and the second memory device are different non-volatile memory technologies  (see Arakawa FIG 1: 31), and
 wherein the first non-volatile memory device comprises non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D flash memory and ReRAM (see Fillingim FIG 2: 110a) and
[The Flash Memory in Solid-State Storage of Fillingim illustrated in a 2-Dimensional array (see Fillingim [0082])  of SLC as per the combination.] 
wherein the second non-volatile memory comprises non-volatile memory technology selected from the group consisting of: 2D flash memory and 3D flash memory (see Fillingim FIG 2: 110a)
[The Flash Memory in Solid-State Storage of Fillingim illustrated in a 2 Dimensional array (see Fillingim [0082]) of MLC as per the combination.]
As per claim 58, the method of claim 53,
 wherein the first memory device comprises a first plurality of memory dies (see Fillingim [0082]: A solid-state storage element (e.g. SSS 0.0216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board)”),
wherein the third bus comprises multiple distinct channels, and wherein the first distributed controller is configured to communicate with each of the memory dies in the first plurality of memory dies independently and in parallel via the multiple distinct channels of the third bus (see Fillingim FIG 2: 214a,214b and [0087]).
 As per claim 59, the method of claim 58, 
wherein the first memory device comprises more than one non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D flash memory, resistive random access memory, and ReRAM (see Arakawa FIG 1: 31 and 41 and  Fillingim FIG 2: 110a)
[The Flash Memory in Solid-State Storage of Fillingim is illustrated in a 2 Dimensional array (see Fillingim [0082]) of SLC and MLC as per the combination.]
As per claim 60, the method of claim 58, 
wherein the second memory device comprises a second plurality of memory dies (see Fillingim [0082]: A solid-state storage element (e.g. SSS 0.0216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board)”),
wherein the fourth bus comprises multiple distinct channels, and wherein the first distributed controller is configured to communicate with each of the memory dies in 
 As per claim 61, the method of claim 60, 
wherein the first memory device comprises non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D flash memory, resistive random access memory, and ReRAM (see Fillingim FIG 2: 110a)
[The Flash Memory in Solid-State Storage of Fillingim illustrated in a 2 Dimensional array (see Fillingim [0082]) of SLC as per the combination.]
wherein the first memory device and the second memory device are different non-volatile memory technologies (see Arakwa FIG 1: 31,41) and
wherein the second memory device comprises non-volatile memory technology selected from group consisting of 2D flash memory, and 3D flash memory  (see Fillingim FIG 2: 110a)
[The Flash Memory in Solid-State Storage of Fillingim illustrated in a 2 Dimensional array (see Fillingim [0082]) of MLC as per the combination.]
As per claim 62, the method of claim 53,
wherein the first memory device comprises a plurality of memory dies (see Fillingim [0082]: A solid-state storage element (e.g. SSS 0.0216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board)”)
wherein each memory die of the plurality of memory dies comprises read and write circuitry configured to read data from and write data to storage elements within the respective memory die independent of other read and write operations at other memory dies in the plurality of memory dies (see Fillingim [0082]: “independently”)
As per claim 63, the method of claim 62, 
wherein the first memory device and the second memory device are different non-volatile memory technologies  (see Arakawa FIG 1: 31), and
 wherein the first non-volatile memory device comprises non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D flash memory and ReRAM (see Fillingim FIG 2: 110a) and
[The Flash Memory in Solid-State Storage of Fillingim illustrated in a 2-Dimensional array (see Fillingim [0082])  of SLC as per the combination.] 
wherein the second non-volatile memory comprises non-volatile memory technology selected from the group consisting of: 2D flash memory and 3D flash memory (see Fillingim FIG 2: 110a)
[The Flash Memory in Solid-State Storage of Fillingim illustrated in a 2 Dimensional array (see Fillingim [0082]) of MLC as per the combination.]
As per claim 64, a data storage device, comprising:
a main controller (see Fillingim FIG 2: 228) configured to receive read and write commands from a host device (see Fillingim FIG 2: 254 and [0059]); 
a first distributed controller (see Fillingim FIG 2: 104a) coupled to the main controller and the first bus, wherein the main controller is configured to control access to the first distributed controller via the first bus (see Fillingim [0079]);
a first memory device coupled to the first distributed controller and the third bus (see Fillingim FIG 2: 110a/216a); 
a second distributed controller (see Fillingim FIG 2: 104n), wherein the main controller is configured to control access to the second distributed controller (see Fillingim [0079]);
a second memory device coupled to the second distributed controller (see Fillingim FIG 2: 110n/216a), wherein the second distributed controller is configured to control access to the third memory device (see Fillingim [0079]);

wherein the first memory device comprises non-volatile memory technology selected from the group consisting of: single-level cell (SLC) flash, multi-level cell (MLC) flash, SLC resistive random-access memory (ReRAM), and MLC ReRAM (See Arakawa FIG 1: 31);
wherein the second memory device comprises non-volatile memory technology selected from the group consisting of: triple-level cell (TLC) and quadruple-level cell (QLC) (see Arakawa [0023]: “The multivalued memory 41 is, however, not restricted to this  memory but may be any suitable memory capable of storing information of at least three values”); and
[At least 3 values is taken as inclusive of for example three bits (i.e., TLC).]
wherein the main controller is configured to store data in the first and second memory devices based on determined frequencies that the data is to be accessed (see Arakawa [0076]: “The frequently rewritten FAT information is thus storable in the SLC flash memory having the higher rewritable capability and the higher processing speed.”).
It would have been obvious to modify Fillingim to implement a heterogonous memory system as taught by Arakawa. 
The suggestion/motivation for doing so would have been for the benefit of storing frequently updated data in SLC to improve performance (see Arakawa [0051]).
Therefore it would have been obvious to modify Fillingim to further implement SLC and TLC storage devices as taught by Arakawa for the benefit of storing data based on determined frequency to improve memory longevity to arrive at the invention as specified in the claims. 
As per claim 65, the data storage device of claim 64, 
wherein the first memory device and the second memory device are different non-volatile memory technologies  (see Arakawa FIG 1: 31), and
 wherein the first non-volatile memory device comprises non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D flash memory and ReRAM (see Fillingim FIG 2: 110a) and
[The Flash Memory in Solid-State Storage of Fillingim illustrated in a 2-Dimensional array (see Fillingim [0082])  of SLC as per the combination.] 
wherein the second non-volatile memory comprises non-volatile memory technology selected from the group consisting of: 2D flash memory and 3D flash memory (see Fillingim FIG 2: 110a)
[The Flash Memory in Solid-State Storage of Fillingim illustrated in a 2 Dimensional array (see Fillingim [0082]) of MLC as per the combination.]
RESPONSE TO ARGUMENTS
1st ARGUMENT: 
Fillingim fails to teach or suggest a first distributed controller that is coupled to, and controls access to, a first memory device and a second memory device, with the first memory device comprising SLC flash, MLC flash, SLC ReRAM, or MLC ReRAM non-volatile memory technology, and the second memory device comprising TLC or QLC non-volatile memory technology; and further, where a main controller is configured to store data in the first and second memory devices based on determined frequencies that the data is to be accessed, as required by claims 40 and 53. Therefore, Applicant respectfully submits that Fillingim fails to teach or suggest at least this limitation required by claims 40and 53. FIG. 2 of Fillingim is provided below for reference.

The Office notes Arakawa is relied upon to teach the argued subject matter. Specifically, Arakawa discloses storing frequently updated data in SLC rather than TLC for the benefit of improving access performance. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137